ATLANTIC AMERICAN REPORTS FIRST QUARTER RESULTS ●Pre-tax income for the 1st quarter of 2015 increases from the 1st quarter of 2014. ●Company’s aggregate loss ratio (insurance benefits and losses incurred to insurance premiums) decreases to 67.5% in the first quarter of 2015 as compared to 69.8% in the first quarter of 2014. ATLANTA, Georgia, May 12, 2015 - Atlantic American Corporation (Nasdaq- AAME) today reported first quarter 2015 net income of $0.7 million or $0.03 per common share as compared to $0.8 million or $0.03 per common share in the first quarter of 2014.Pre-tax income was up 1.7% as compared to the 2014 first quarter; however, a higher effective tax rate in the first quarter of 2015 resulted in the decrease in net income.Insurance premiums for the quarter ended March 31, 2015 decreased to $37.4 million as compared to $38.4 million in the first quarter of 2014 and total revenues were $40.9 million and $41.2 million for the same corresponding periods, respectively.Realized investment gains during the first quarter of 2015 were $1.0 million as compared to $0.1 million in the first quarter of 2014. Commenting on the quarter, Hilton H. Howell, Jr., chairman, president and chief executive officer, stated, “Our first quarter is typically our most challenging quarter and we are pleased with our bottom line results.Our pre-tax results were nominally higher than in the comparable quarter of 2014 although with the expiration of our tax capital loss carry forwards at the end of 2014, we now anticipate a higher effective tax rate than we have previously enjoyed; particularly in quarters when realized investment gains are significant.Our property and casualty operations performed exceedingly well during this first quarter and we have been diligently working on our product lineup and marketing efforts in the life and health operation to ensure that the upward premium trend resumes.We believe that with the continued efforts and focus of our people, our future quarters will reflect even greater successes.” Atlantic American is an insurance holding company involved through its subsidiary companies in specialty markets of the life, health, and property and casualty insurance industries.Its principal insurance subsidiaries are American Southern Insurance Company, American Safety Insurance Company, Bankers Fidelity Life Insurance Company and Bankers Fidelity Assurance Company. Note regarding Private Securities Litigation Reform Act: Except for historical information contained herein, this press release contains forward-looking statements that involve a number of risks and uncertainties.Actual results could differ materially from those indicated by such forward-looking statements due to a number of factors and risks detailed from time to time in statements and reports that Atlantic American Corporation files with the Securities and Exchange Commission. For further information contact: John G. Sample, Jr. Hilton H. Howell, Jr. Senior Vice President and Chief Financial Officer Chairman, President & CEO Atlantic American Corporation Atlantic American Corporation 404-266-5501 404-266-5505 Atlantic American Corporation Financial Data Three Months Ended March 31, (Unaudited; In thousands, except per share data) Insurance premiums Life and health Property and casualty Investment income Realized investment gains, net Other income 15 36 Total revenue Insurance benefits and losses incurred Life and health Property and casualty Commissions and underwriting expenses Interest expense Other expense Total benefits and expenses Income before income taxes Income tax expense Net income Earnings per common share (basic and diluted) Reconciliation of Net Income to non-GAAP measurement Net income Income tax expense Realized investment gains, net Operating income March 31, December 31, Selected Balance Sheet Data Total cash and investments Insurance subsidiaries 235,537 Parent and other Total assets Insurance reserves and policyholder funds Debt Total shareholders' equity Book value per common share Statutory capital and surplus Life and health Property and casualty
